Name: Commission Regulation (EC) No 824/98 of 20 April 1998 amending Regulation (EC) No 1141/97 laying down detailed rules for the application of Council Regulation (EC) No 820/97 as regards the labelling of beef and beef products
 Type: Regulation
 Subject Matter: health;  animal product;  marketing;  foodstuff
 Date Published: nan

 Avis juridique important|31998R0824Commission Regulation (EC) No 824/98 of 20 April 1998 amending Regulation (EC) No 1141/97 laying down detailed rules for the application of Council Regulation (EC) No 820/97 as regards the labelling of beef and beef products Official Journal L 117 , 21/04/1998 P. 0004 - 0004COMMISSION REGULATION (EC) No 824/98 of 20 April 1998 amending Regulation (EC) No 1141/97 laying down detailed rules for the application of Council Regulation (EC) No 820/97 as regards the labelling of beef and beef productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 820/97 of 21 April 1997 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products (1), and in particular Article 18 thereof,Whereas Commission Regulation (EC) No 1141/97 (2), as amended by Regulation (EC) No 2406/97 (3), lays down detailed rules as regards the labelling of beef and beef products;Whereas in view of the fact of practical problems with the implementation of the labelling scheme in Member States and, in particular, that very few third countries have transmitted complete notifications to the Commission and are therefore not able to label their beef within the Community, it is opportune to prolong the transitional period; whereas the present transitional period ends on 31 March 1998 and therefore it is necessary to make the present Regulation applicable from 1 April 1998;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1 The second subparagraph of Article 6 of Regulation (EC) No 1141/97 is replaced by the following:'However, beef labelled in accordance with previous arrangements may be sold until 30 June 1998 without changing the existing labels.`Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 April 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 April 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 117, 7. 5. 1997, p. 1.(2) OJ L 165, 24. 6. 1997, p. 7.(3) OJ L 332, 4. 12. 1997, p. 36.